On Motion to Dismiss Appeal.
NICHOLLS, J.
The plaintiff and appellee moves the court to dismiss the appeal of Albert Maekie and the Albert Maekie Grocery Company on the ground that the appeal bond furnished by appellants is insufficient to support their appeal; the same being in the penalty of only $250, whereas the judgment appealed from was for $2,065.
2. The said appellees (.appellants?) could not validly join in one motion and one bond of appeal. .
There are no briefs attached to the transcript of appeal on the main demand, and appellees have filed none in support of their motion to dismiss. The motion utterly fails to give the court any information as to the *123action which they have brought, the issues therein involved, or the relations of the different parties in connection with the issues raised and decided.
Pressed as the court is with work, it cannot be expected in order to rule intelligently upon this motion to examine the whole record with which counsel themselves are already familiar. It is their duty to bring on a motion of this character to the knowledge of the court the facts upon which it is called to act. As presently advised, we see no ground for dismissing the appeal.
The motion to dismiss is overruled, and the appeal is maintained.